DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	


Response to Arguments
Drawings.  In view of amendment to Drawings, the objection to the drawings is withdrawn.
Claim Objections.  In view of amendment to claims, the objections to the claims made in the non-final office action dated 01/27/21 are withdrawn.  See new claim objections below in view of amendments.
35 USC 112(b).  In view of amendment to claims, the rejections under 35 USC 112(b) are withdrawn.  35 USC 101 signals per se.  
In view of cancellation of claim 16, the rejection of claim 16 under 35 USC 101 signals per se is withdrawn.

Applicant’s arguments made with respect to the rejections under 35 USC 101 have been fully considered, but they are not persuasive.
Applicant asserts that the claims are patent eligible because they claims result in an improvement in the function of a computer or other technology specifically solving a problem in conventional cryptologic systems that use RNS-to-Radix conversion, that improves the cryptologic technology and computer technology as evidenced in claim 1 and supported in the specification wherein an obfuscating number is added to an 
Examiner respectfully disagrees.  The claim elements asserted by Applicant for resulting in the improvement in the function of a computer or other technology are elements that Examiner has pointed to as being the abstract idea, the mathematical concepts.  Furthermore, the element “thereby reducing the cryptologic leakage of information” is merely an intended result that flows directly from the mathematics and not as a result of any improvement in the technology itself or in the computer itself.  See Fed. Reg. Vol. 84, No. 4, Jan 7, 2019 p. 55 footnote 24, which states that “the term ‘additional elements’ [to] refer to claim features, limitations, and/or steps that are recited in the claim beyond the identified judicial exception.” (emphasis added).  Applicant has not asserted any arguments beyond the judicial exception that the claim is integrated into a practical application or results in significantly more than the abstract idea when considered as a whole.

Claim Objections
Claims 1-14, and 17-18 are objected to because of the following informalities.
Claim 1 line 6, and line 8, claim 6 line 5, claim 9 line 2, claim 10 line 6, and claim 12 line 2, recite  ”the input number”.  This limitation lacks antecedent basis.  Antecedent basis is present for “the encoded input number”.  Claims 2-14, and 17-18 inherit the same deficiency as claim 1 by reason of dependence.  

Claim 7 appears to include an extraneous comma in line 1 at “of claim 1, 
Claim 8 ends in a comma instead of a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Regarding claim 1, under the Alice Framework Step 2A prong 1, the claim recites Mathematical Concepts.  The steps for “conversion of an encoded input number represented in a residue number system (RNS) to an output number represented in a radix representation” recite mathematical concepts.  These steps include  “wherein the input number is an encoded variable of a cryptographic function”, that “provides the output number, wherein the radix representation of the output number comprises a set of bases, wherein the output value comprises digits in the radix representation corresponding to the bases”, that “iteratively updates an intermediate number represented in the residue number system, wherein each iteration produces an iteration digit of the output value, wherein at least one iteration comprises: computing a modulo of the intermediate number relative to an iteration base of the set of bases corresponding to the at least one iteration to obtain the iteration digit of the output value corresponding to the at least one iteration , updating the intermediate number by subtracting the iteration digit from the intermediate number, and adding an obfuscating number to the intermediate number, and dividing the intermediate number by the iteration base, wherein the obfuscating number is a multiple of the product of one or more of the bases of the set of bases, wherein the obfuscating number is greater than 0, where the adding of the obfuscating number spreads the intermediate number over a substantially larger range of the intermediate numbers than a range of the intermediate 
Under the Alice Framework Step 2A, prong 2 analysis, additional elements recited include “an input interface circuit arranged to receive the input number”, and  “a processor circuit configured to” do the mathematical steps described above.  However, the claim merely generally links these additional elements to the recited mathematical calculations in a manner that is equivalent to “do some math” and “apply it” in a computer that has an input interface and a processer.  The additional elements do not result in implementation of the mathematical calculations in a particular machine that is integral to the claim.  See also p. 9-10 of the specification which describes the input number and processor circuit merely generally without specifically limiting features of both to specific limitations of the mathematical calculations.  At most, recitation of the mathematical calculations with respect to the additional elements is an insignificant extra solution activity.  
Furthermore, the element “thereby reducing the cryptologic leakage of information” is merely an intended result that flows directly from the mathematics and not as a result of any improvement in the technology itself or in the computer itself.  See Fed. Reg. Vol. 84, No. 4, Jan 7, 2019 p. 55 footnote 24, which states that “the term ‘additional elements’ [to] refer to claim features, limitations, and/or steps that are recited in the claim beyond the identified judicial exception.” (emphasis added).  None of the above recited elements are elements that are beyond the judicial exception.  For these reasons, the claim is not integrated into a practical application.
Under the Step 2B analysis, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea.  As a whole the claims continue to merely “do some math” and “apply it” in an electronic calculating device comprising an input interface and a processor circuit.  The innovative concept is in the mathematical calculations, relationships and formulas to convert a number in RNS to mixed radix with addition of an obfuscating number. There is no combination of additional elements beyond the generally linked computer that would amount to significantly more than the abstract idea.  
Furthermore, the insignificant extra-solution activities comprising the input interface and processor circuit are well understood, routine, and conventional activity that perform the math.   See e.g., D. Patterson et al., Computer Organization and Design, the Hardware/Software Interface, Elsevier, 3rd ed., 2005 (hereinafter “Patterson”, fig 1.5, which describes the classic organization of a computer comprising an input interface and a processor circuit, wherein the processor includes a datapath that performs the operations and chapter three which describes various arithmetic operations performed, and chapter 5.3 describing implementation of the datapath, 
For the above reasons, the claim considered as a whole does not amount to significantly more than the abstract idea.
 
Claims 2-14, and 17-18 are rejected for at least the reasons cited with respect to claim 1.  Claims 2-14 like claim 1, recite mathematical calculations, relationships, and formulas.   Under Step 2A prong 1, claims 2-14 either further mathematically limit the mathematical calculations, relationships and formulas recited in claim 1 (claim 2-5, 8-9, 12-14, and 18) or include further mathematical calculations, relationships and formulas (claim 6-7, and 10-11). Claims 2-8, and 10-14 include no additional elements that would require further analysis under Step 2A prong 2, or Step 2B.  
Under the Alice Framework Step 2A, prong 2 analysis, in addition to the additional elements recited with respect to claim 1, claims 9 and 17 recite the following further additional element: “a memory”, which stores residues and digits of the radix representation (claim 9), and wherein digits of the output value are stored (claim 17). Like claim 1, claims 9 and 17 generally links these additional elements to the recited mathematical calculations in a manner that is equivalent to “do some math” and “apply it” in a computer that has an input interface, a processer, and a memory.  At most, recitation of the mathematical calculations with respect to the additional elements is an insignificant extra solution activity.  For these reasons, the claims are not integrated into a practical application.

Furthermore, the insignificant extra-solution activities comprising the input interface and processor circuit are well understood, routine, and conventional activity that perform the math.   See e.g., Patterson fig 1.5, which describes the classic organization of a computer comprising an input interface, a processor circuit, and a memory wherein the processor includes a datapath that performs the operations and chapter three which describes various arithmetic operations performed, and chapter 5.3 describing implementation of the datapath, including an Arithmetic logic unit (ALU) programmable to perform various arithmetic functions.
For the above reasons, the claims considered as a whole do not amount to significantly more than the abstract idea.

Claims 19-20 recite a method that would be performed by the apparatus of claims 1-2.  All method steps recited in claims 19-20 are contained within the apparatus of claims 1-2.  The claim 1-2 analysis applies equally to claims 19-20.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Examiner, Art Unit 2182